  Case 1:19-cv-00539-CFC Document 1 Filed 03/19/19 Page 1 of 20 PageID #: 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE


                                          X
 BRIAN MURRAY, Individually and on Behalf )
 of All Others Similarly Situated,        )
                                          )
                       Plaintiff,         )
                                          )            Civil Action No. ___________
         v.                               )
                                          )
 THE ULTIMATE SOFTWARE GROUP,             )            CLASS ACTION COMPLAINT
 INC., SCOTT SCHERR, MARC D. SCHERR, )                 FOR VIOLATIONS OF
 JASON DORSEY, JAMES A.                   )            SECTIONS 14(a) AND 20(a) OF
 FITZPATRICK, JR., ALOIS T. LEITER,       )            THE SECURITIES EXCHANGE
 JONATHAN D. MARINER, RICK A.             )            ACT OF 1934
 WILBER, UNITE PARENT CORP., UNITE        )
 MERGER SUB, INC., THE BLACKSTONE         )
 GROUP L.P., GIC PTE. LTD., CANADA        )
 PENSION PLAN INVESTMENT BOARD,           )            JURY TRIAL DEMAND
 JMI MANAGEMENT, INC., and HELLMAN        )
 & FRIEDMAN LLC,                          )
                                          )
                       Defendants,        )


                                   CLASS ACTION COMPLAINT

       Plaintiff Brian Murray (“Plaintiff”), individually and on behalf of all others similarly

situated, alleges the following upon information and belief, including investigation of counsel and

review of publicly-available information, except as to those allegations pertaining to Plaintiff,

which are alleged upon personal knowledge:

                                 NATURE OF THE ACTION

       1.      Plaintiff brings this class action on behalf of the public stockholders of The

Ultimate Software Group, Inc. (“Ultimate Software” or the “Company”) against Ultimate

Software’s Board of Directors (the “Board” or the “Individual Defendants”) for their violations of

Section 14(a) and 20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and

                                                1
  Case 1:19-cv-00539-CFC Document 1 Filed 03/19/19 Page 2 of 20 PageID #: 2




SEC Rule 14a-9, 17 C.F.R. 240.14a-9, arising out of the Board’s attempt to sell the Company to

an investor group led by Hellman & Friedman LLC, including entities affiliated with The

Blackstone Group L.P., GIC Pte. Ltd., Canada Pension Plan Investment Board, and JMI

Management, Inc. (collectively the “Investor Group”), through Unite Parent Corp., an entity

owned by entities affiliated with Hellman & Friedman LLC, and its wholly-owned subsidiary

Unite Merger Sub, Inc.

       2.      Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading preliminary proxy statement (the “Proxy”) to be

filed with the Securities and Exchange Commission (“SEC”) on March 11, 2019. The Proxy

recommends that Ultimate Software shareholders vote in favor of a proposed transaction (the

“Proposed Transaction”) whereby Ultimate Software is acquired by the Investor Group. The

Proposed Transaction was first disclosed on February 4, 2019, when Ultimate Software and the

Investor Group announced that they had entered into a definitive merger agreement (the “Merger

Agreement”) pursuant to which the Investor Group will acquire all of the outstanding shares of

common stock of Ultimate Software for $331.50 per share (the “Merger Consideration”). The deal

is valued at approximately $11 billion and is expected to close in the middle of 2019.

       3.      Ultimate Software has more than doubled its revenues and gross profits over the

last five years, and its stock price has almost doubled in that same time period. When Hellman &

Friedman expressed interest in a potential transaction, Scott Scherr, the CEO, President and

Chairman of the Board, made it clear that the only transaction Ultimate Software would agree to

would include an opportunity for senior management and other employees to own equity in the

Company. Hellman & Friedman apparently agreed to that condition, discussing the structure of

an equity program on numerous occasions with members of Ultimate Software’s senior



                                                2
  Case 1:19-cv-00539-CFC Document 1 Filed 03/19/19 Page 3 of 20 PageID #: 3




management in December 2018 and January 2019. When Scott Scherr and his brother, the Vice

Chairman of the Board and former Chief Operating Officer, informed the other members of the

Board of Hellman & Friedman’s interest, there was no discussion of not moving forward with a

potential transaction with Hellman & Friedman. Instead, three weeks later, the Merger Agreement

was approved.

       4.       To push the Proposed Transaction forward, the Board approved issuance of the

Proxy, which is materially incomplete and contains misleading representations and information in

violation of Sections 14(a) and 20(a) of the Exchange Act. Specifically, the Proxy contains

materially incomplete and misleading information concerning the sales process, financial

projections prepared by Ultimate Software management, as well as the financial analyses

conducted by Goldman Sachs & Co. LLC (“Goldman Sachs”), Ultimate Software’s financial

advisor.

       5.       For these reasons, and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction, including filing a

definitive proxy statement (“Definitive Proxy”) with the SEC or otherwise causing a Definitive

Proxy to be disseminated to Ultimate Software’s shareholders, unless and until the material

information discussed below is included in the Definitive Proxy or otherwise disseminated to

Ultimate Software’s shareholders. In the event the Proposed Transaction is consummated without

the material omissions referenced below being remedied, Plaintiff seeks to recover damages

resulting from the Defendants’ violations.


                                             PARTIES

       6.       Plaintiff is, and has been at all relevant times, the owner of shares of common stock

of Ultimate Software.

                                                  3
  Case 1:19-cv-00539-CFC Document 1 Filed 03/19/19 Page 4 of 20 PageID #: 4




       7.      Defendant Ultimate Software is a corporation organized and existing under the laws

of the State of Delaware. The Company’s principal executive offices are located at 2000 Ultimate

Way, Weston, FL 33326. Ultimate Software common stock trades on NASDAQ under the ticker

symbol “ULTI.”

       8.      Defendant Scott Scherr has been President and CEO of the Company and Chairman

of the Board since 1996.

       9.      Defendant Marc D. Scherr has been Vice Chairman of the Board since 1998 and a

director of the Company since 1996. Defendant Marc Scherr served as Chief Operating Officer of

the Company from 2003 until October 26, 2018 and is the brother of Defendant Scott Scherr.

       10.     Defendant Jason Dorsey has been a director of the Company since 2017.

       11.     Defendant James A. FitzPatrick, Jr. has been a director of the Company since 2000.

       12.     Defendant Alois T. Leiter has been a director of the Company since 2006.

       13.     Defendant Jonathan D. Mariner has been a director of the Company since 2017.

       14.     Defendant Rick A. Wilber has been a director of the Company since 2002.

       15.     Defendants Scott Scherr, Marc Scherr, Dorsey, FitzPatrick, Leiter, Mariner and

Wilber are collectively referred to herein as the “Board.”

       16.     Defendant The Blackstone Group L.P. is a Delaware limited partnership with its

principal executive offices at 345 Park Avenue, New York, New York 10154.

       17.     Defendant GIC Pte. Ltd. is a sovereign wealth fund responsible for managing most

of the financial assets of the Singapore government.

       18.     Defendant Canada Pension Plan Investment Board was created by the Canadian

government to invest funds held by the Canada Pension Plan.

       19.     Defendant JMI Management, Inc. is an equity firm with offices in Baltimore,



                                                 4
  Case 1:19-cv-00539-CFC Document 1 Filed 03/19/19 Page 5 of 20 PageID #: 5




Maryland and San Diego, California.

        20.     Defendant Hellman & Friedman LLC is a private equity firm with offices in San

Francisco, California, New York, New York and London, United Kingdom.

        21.     Defendant Unite Parent Corp. is a Delaware corporation formed by entities

affiliated with Hellman & Friedman LLC.

        22.     Defendant Unite Merger Sub, Inc. is a Delaware corporation and an indirect wholly

owned subsidiary of Unite Parent Corp. that was formed by entities affiliated with Hellman &

Friedman LLC.

                                  JURISDICTION AND VENUE

        23.     This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        24.     Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        25.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because: (i) the conduct at issue took place and had an

effect in this District; and (ii) Ultimate Software is incorporated in this District.

                                CLASS ACTION ALLEGATIONS

       26.      Plaintiff brings this action on his own behalf and as a class action on behalf of all

owners of Ultimate Software common stock and their successors in interest and/or their



                                                   5
  Case 1:19-cv-00539-CFC Document 1 Filed 03/19/19 Page 6 of 20 PageID #: 6




transferees, except Defendants and any person, firm, trust, corporation or other entity related to or

affiliated with the Defendants (the “Class”).

       27.     This action is properly maintainable as a class action for the following reasons:

               (a)     The Class is so numerous that joinder of all members is impracticable. As

of February 1, 2019, Ultimate Software had approximately 35.9 million shares outstanding.

               (b)     Questions of law and fact are common to the Class, including, inter alia, the

following:

                       (i)     Whether Defendants have violated Section 14(a) of the Exchange

                               Act and Rule 14a-9 promulgated thereunder;

                       (ii)    Whether the Individual Defendants have violated Section 20(a) of

                               the Exchange Act;

                       (iii)   Whether Plaintiff and other members of the Class would suffer

                               irreparable injury were Defendants to file a Definitive Proxy with

                               the SEC that does not contain the material information referenced

                               above and the Proposed Transaction is consummated as presently

                               anticipated;

                       (iv)    Whether Plaintiff and the other members of the Class would be

                               irreparably harmed were the transaction complained of herein

                               consummated; and

                       (v)     whether the Class is entitled to injunctive relief or damages as a

                               result of Individual Defendants’ wrongful conduct.




                                                 6
  Case 1:19-cv-00539-CFC Document 1 Filed 03/19/19 Page 7 of 20 PageID #: 7




                (c)     Plaintiff is committed to prosecuting this action, is an adequate

representative of the Class, and has retained competent counsel experienced in litigation of this

nature.

                (d)     Plaintiff’s claims are typical of those of the other members of the Class.

                (e)     Plaintiff has no interests that are adverse to the Class.

                (f)     The prosecution of separate actions by individual members of the Class

would create the risk of inconsistent or varying adjudications for individual members of the Class

and of establishing incompatible standards of conduct for the party opposing the Class.

                (g)     Conflicting adjudications for individual members of the Class might as a

practical matter be dispositive of the interests of the other members not parties to the adjudications

or substantially impair or impede their ability to protect their interests.

                (h)     Plaintiff anticipates that there will be no difficulty in the management of

this litigation. A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

                         FURTHER SUBSTANTIVE ALLEGATIONS

    A. The Board Agrees to Sell the Company In a Three-Week Long Sales Process

          28.   Ultimate Software, which was formed in 1990, provides human capital

management software, products related to benefits management, talent acquisition, payroll, and

time management. By the end of 2018, Ultimate Software had more than 5,600 customers, with

products available in 14 languages with 61 country-specific localizations.

          29.   The Company has seen impressive growth over the last five years, with revenues

and gross profits more than doubling between fiscal year 2014 and fiscal year 2018. The same is

true of Ultimate Software’s stock price, which has increased from $152.43 per share at closing on

January 2, 2014 to $277.83 per share at closing on February 1, 2019:
                                                   7
  Case 1:19-cv-00539-CFC Document 1 Filed 03/19/19 Page 8 of 20 PageID #: 8




             350

             300

             250

             200

             150

             100

              50

               0
              1/2/2014    1/2/2015    1/2/2016       1/2/2017   1/2/2018    1/2/2019




       30.     Despite strong growth, the Board agreed to sell the Company just three weeks after

learning of Hellman & Friedman’s interest in a potential transaction. Hellman & Friedman first

expressed interest in a take-private transaction with Ultimate Software in February 2018. Over the

next six months, Hellman & Friedman consistently approached Ultimate Software’s senior

management to see if the Company would also be interested in such a transaction. In August 2018,

Defendant Scott Scherr finally reciprocated interest, but with a catch: any transaction would need

to include the ability for Ultimate Software employees, including members of senior management

like Defendants Scott and Marc Scherr, to own equity in the Company post-closing.

       31.     A transaction that included equity ownership was not of interest to Hellman &

Friedman. At least, until December 2018. While Hellman & Friedman suggested a private

investment in public equity transaction on December 21, 2018, members of the Company’s senior

management preferred a take-private transaction. Defendant Scott Scherr informed Hellman &

Friedman to perform due diligence on Ultimate Software if it was for a take-private transaction.

The parties entered into a non-disclosure agreement on December 31, 2018, and on January 9,

2019, Hellman & Friedman and Defendants Scott and Marc Scherr discussed options for equity

                                                 8
  Case 1:19-cv-00539-CFC Document 1 Filed 03/19/19 Page 9 of 20 PageID #: 9




ownership in Ultimate Software after a take-private transaction.

       32.     At this point, the Board (beyond Defendants Scott and Marc Scherr) was in the dark

on the discussions with Hellman & Friedman. It was not until January 11, 2019 that the members

of the Board learned about the discussions, when Defendants Scott and Marc Scherr called the

members of the Board separately. When the Board met two days later without Defendants Scott

and Marc Scherr, there was no discussion of not considering the potentially forthcoming offer from

Hellman & Friedman. Instead, the Board discussed preventing a leak of the potential transaction

and timing of such a transaction.

       33.     Hellman & Friedman made its first proposal to acquire the Company on January

20, 2019. Over the next two weeks, the Board equivocated over performing a market check and

requesting a go-shop period, believing that there was no time to adequately perform a market

check. It was not until January 29, 2019 that the Board decided on a go-shop period. Five days

later, just three weeks after learning of Hellman & Friedman’s interest in a potential transaction,

the Board approved the Merger Agreement.

   B. Ultimate Software’s Officers Stand to Receive Benefits Unavailable to the Class

       34.     The Proxy acknowledges that the Company’s executive officers have interests in

the merger that may differ from those of the stockholders and may create conflicts of interest.

       35.     Restricted stock and restricted stock units that have been awarded to and are held

by Ultimate Software’s executive officers and directors will vest and be converted into the right to

receive either the Merger Consideration or another amount. The treatment of these equity awards

pursuant to Ultimate Software’s Amended and Restated 2005 Equity and Incentive Plan and the

Merger Agreement, will create a windfall for Ultimate Software’s executive officers that is

unavailable to the common stockholders. As demonstrated in the following chart, the executive



                                                 9
  Case 1:19-cv-00539-CFC Document 1 Filed 03/19/19 Page 10 of 20 PageID #: 10




 officers of Ultimate Software in total stand to receive up to $168.2 million after the Proposed

 Transaction closes:

                                                                       Perquisites
                                                                           /
Named Executive Officer                  Cash    Equity                 Benefits          Total
Scott Scherr                              — $36,716,277.00                 —          $36,716,277.00
Felicia Alvaro                            — $13,923,331.50                 —          $13,923,331.50
Mitch Dauerman                            — $13,184,749.50                 —          $13,184,749.50
Adam Rogers                               — $16,022,721.00                 —          $16,022,721.00
Julie Dodd                                — $12,707,721.00                 —          $12,707,721.00
Greg Swick                                —   $9,668,860.50                —           $9,668,860.50
The executive officers who are not named
executive officers                        — $65,999,992.50                  —         $65,999,992.50

        36.     In addition, a condition to any transaction between Ultimate Software and Hellman

 & Friedman was a program to allow senior management and other employees to own equity in the

 Company post-closing. While such an equity program does not appear to have been agreed to at

 this point, it was discussed in depth numerous times, including in early January 2019. An equity

 program would allow the executive officers of Ultimate Software, including Defendant Scott

 Scherr, to maintain their ownership of Ultimate Software while the public stockholders are cashed

 out.

    C. The Preclusive Deal Protection Devices

        37.     As part of the Merger Agreement, Defendants agreed to certain preclusive deal

 protection devices that ensure that no competing offers for the Company will emerge. For example,

 pursuant to section 5.2(c)(i) of the Merger Agreement, the Company must notify the Investor

 Group of any offer, indication of interest, or request for information made by an unsolicited bidder.

 Thereafter, should the Board determine that the unsolicited offer is superior, section 5.2(c)(ii)

 requires that the Board grant the Investor Group five (5) business days to negotiate the terms of

 the Merger Agreement to render the superior proposal no longer superior. The Investor Group is


                                                  10
 Case 1:19-cv-00539-CFC Document 1 Filed 03/19/19 Page 11 of 20 PageID #: 11




able to match the unsolicited offer because, pursuant to section 5.2(c)(i) of the Merger Agreement,

the Company must provide the Investor Group with the identity of the party making the proposal

and the material terms of the superior proposal, eliminating any leverage that the Company has in

receiving the unsolicited offer.

       38.        In other words, the Merger Agreement gives the Investor Group access to any rival

bidder’s information and allows the Investor Group a free right to top any superior offer.

Accordingly, no rival bidder is likely to emerge and act as a stalking horse for Ultimate Software,

because the Merger Agreement unfairly assures that any “auction” will favor the Investor Group

and allow the Investor Group to piggy-back upon the due diligence of the foreclosed second bidder.

       39.        In addition, pursuant to section 7.5(b) of the Merger Agreement, Ultimate Software

must pay the Investor Group a termination fee of $330 million if the Company decides to pursue

another offer after the go-shop period ends on March 25, 2019, thereby essentially requiring that

the alternate bidder agree to pay a naked premium for the right to provide the shareholders with a

superior offer.

       40.        Ultimately, these preclusive deal protection provisions restrain the Company’s

ability to solicit or engage in negotiations with any third party regarding a proposal to acquire all

or a significant interest in the Company. The circumstances under which the Board may respond

to an unsolicited written bona fide proposal for an alternative acquisition that constitutes or would

reasonably be expected to constitute a superior proposal are too narrowly circumscribed to provide

an effective “fiduciary out” under the circumstances. Likewise, these provisions also foreclose

any likely alternate bidder from providing the needed market check of the Investor Group’s

inadequate offer price.




                                                  11
 Case 1:19-cv-00539-CFC Document 1 Filed 03/19/19 Page 12 of 20 PageID #: 12




   D. The Materially Incomplete and Misleading Proxy

       41.     On March 11, 2019, Defendants filed the Proxy with the SEC. The purpose of the

Proxy is, inter alia, to provide the Company’s stockholders with all material information necessary

for them to make an informed decision on whether to vote their shares in favor of the Proposed

Transaction. However, significant and material facts were not provided to Plaintiff and the Class.

Without such information, Ultimate Software shareholders cannot make a fully informed decision

concerning whether or not to vote in favor of the Proposed Transaction.

               Materially Misleading Statements/Omissions Regarding the Management-
               Prepared Financial Forecasts

       42.     The Proxy discloses management-prepared financial projections for the Company

which are materially misleading. The Proxy indicates that in connection with the rendering of

Goldman Sachs’s fairness opinion, Goldman Sachs reviewed “certain internal financial analyses

and forecasts for the Company prepared by its management . . ..” Accordingly, the Proxy should

have, but failed to, provide certain information in the projections that Ultimate Software’s

management provided to the Board and Goldman Sachs.

       43.     Notably, Defendants failed to disclose the financial projections for Ultimate

Software for fiscal years 2019 to 2028 for: costs of recurring and services revenues; sales and

marketing, research and development, and general and administrative expenses; stock-based

compensation expense; capital expenditures; capitalized software costs; changes in working

capital; and cash taxes. This omitted information is necessary for Ultimate Software stockholders

to make an informed decision on whether to vote in favor of the Proposed Transaction.

               Materially Incomplete and Misleading Disclosures Concerning Goldman
               Sachs’s Financial Analyses

       44.     With respect to the Discounted Cash Flow Analysis, the Proxy fails to disclose the

individual inputs and assumptions utilized by Goldman Sachs to derive the discount rate range of
                                                12
 Case 1:19-cv-00539-CFC Document 1 Filed 03/19/19 Page 13 of 20 PageID #: 13




8.00% to 9.00%. The Proxy further fails to disclose the specific terminal year estimate of free

cash flow metric to which the selected perpetuity growth rates were applied for purposes of this

analysis.

       45.     With respect to the PV Future Share Price Analysis, the Proxy fails to disclose the

companies included in the “selected publicly traded companies in the software industry” utilized

by Goldman Sachs and the individual multiples and metrics observed for each of those companies.

The Proxy also fails to disclose the projections of net debt and fully-diluted shares outstanding for

years 2019 to 2021 as used in this analysis.

       46.     With respect to the Selected Transactions Analysis, the Proxy fails to disclose

whether Goldman Sachs performed any type of benchmarking analysis for Ultimate Software in

relation to the target companies of the selected transactions.

               Materially Incomplete and Misleading Disclosures Concerning the Flawed
               Process

       47.     The Proxy also fails to disclose material information concerning the sales process.

For example, the Proxy notes that “certain members of senior management” preferred a take-

private transaction to a private investment in public equity transaction. On that basis, Scott Scherr

decided to pursue a take-private transaction. Yet the Proxy does not disclose the identity or

positions of those certain members of senior management.

       48.     The Proxy notes that on January 8, 2019, Mitch Dauermann informed Hellman &

Freidman that Scott Scherr did not believe a transaction was worth pursuing if Hellman &

Friedman did not offer at least as much as Ultimate Software’s highest share price. The Proxy

does not disclose the basis for that proposed merger consideration.

       49.     On January 25, 2019, according to the Proxy, Marc Scherr spoke with Hellman &

Friedman about the employment of members of the Company’s senior management after the


                                                 13
 Case 1:19-cv-00539-CFC Document 1 Filed 03/19/19 Page 14 of 20 PageID #: 14




Proposed Transaction closed. The Proxy does not disclose whether the employment of either Marc

or Scott Scherr was discussed at that meeting, whether this was the first time post-transaction

employment had been discussed, or whether the Board was aware of such discussions before

agreeing to the Proposed Transaction.

       50.    The Company’s financial advisor provided a number of analyses to the Board prior

to the entry of the Merger Agreement. However, those analyses were not disclosed, including: (a)

the preliminary analysis of the January 20, 2019 proposal as reviewed at the January 21, 2019

meeting of the non-management directors; (b) the preliminary financial analysis of Ultimate as

reviewed at the Board meeting on January 24, 2019; (c) the preliminary financial analysis of the

Company and the proposal from January 28, 2019 as reviewed at the January 28, 2019 Board

meeting; (d) the preliminary financial analysis of the Company and the January 28, 2019 proposal

as reviewed at the January 29, 2019 Board meeting, and how it differed from the analyses reviewed

at the January 28, 2019 Board meeting; (e) the preliminary financial analysis of the Company and

the February 1, 2019 proposal as reviewed at the February 1, 2019 meeting of non-management

directors; and (f) the preliminary financial analysis of the Company and the February 2, 2019

proposal as reviewed at the February 2, 2019 meeting of the non-management directors.

       51.    Finally, Goldman Sachs’ opinion letter states that Goldman Sachs had not provided

financial advisory or underwriting services to the Company “for which Goldman Sachs has

recognized compensation.” The Proxy states that from 2014 onward, Goldman Sachs had provided

updates to the Company’s senior management on the industry and capital markets trends. There

is no mention of any fees paid to Goldman Sachs regarding such updates, nor whether Goldman

Sachs performed any other services for the Company in the two years preceding the signing of the

Merger Agreement.



                                               14
 Case 1:19-cv-00539-CFC Document 1 Filed 03/19/19 Page 15 of 20 PageID #: 15




       52.     This information is necessary to provide Company stockholders a complete and

accurate picture of the sales process and its fairness. Without this information, stockholders were

not fully informed as to the defendants’ actions, including those that may have been taken in bad

faith, and cannot fairly assess the process. And without all material information, Ultimate

Software stockholders are unable to make a fully informed decision in connection with the

Proposed Transaction and face irreparable harm, warranting the injunctive relief sought herein.

       53.     In addition, the Individual Defendants knew or recklessly disregarded that the

Proxy omits the material information concerning the Proposed Transaction and contains the

materially incomplete and misleading information discussed above.

       54.     Specifically, the Individual Defendants undoubtedly reviewed the contents of the

Proxy before it was filed with the SEC. Indeed, as directors of the Company, they were required

to do so. The Individual Defendants thus knew or recklessly disregarded that the Proxy omits the

material information referenced above and contains the incomplete and misleading information

referenced above.

       55.     Further, the Proxy indicates that on February 3, 2019, Goldman Sachs reviewed

with the Board its financial analysis of the Merger Consideration and delivered to the Board an

oral opinion, which was confirmed by delivery of a written opinion of the same date, to the effect

that the Merger Consideration was fair, from a financial point of view, to Ultimate Software

shareholders. Accordingly, the Individual Defendants undoubtedly reviewed or were presented

with the material information concerning Goldman Sachs’s financial analyses which has been

omitted from the Proxy, and thus knew or should have known that such information has been

omitted.

       56.     Plaintiff and the other members of the Class are immediately threatened by the



                                                15
 Case 1:19-cv-00539-CFC Document 1 Filed 03/19/19 Page 16 of 20 PageID #: 16




wrongs complained of herein, and lack an adequate remedy at law. Accordingly, Plaintiff seeks

injunctive and other equitable relief to prevent the irreparable injury that the Company’s

shareholders will continue to suffer absent judicial intervention.

                                     CLAIMS FOR RELIEF

                                             COUNT I

          On Behalf of Plaintiff and the Class Against All Defendants for Violations of
                       Section 14(a) of the Exchange Act and Rule 14a-9

          57.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          58.   Defendants have filed the Proxy with the SEC with the intention of soliciting

Ultimate Software shareholder support for the Proposed Transaction. Each of the Individual

Defendants reviewed and authorized the dissemination of the Proxy, which fails to provide the

material information referenced above.

          59.   In so doing, Defendants made materially incomplete and misleading statements

and/or omitted material information necessary to make the statements made not misleading. Each

of the Individual Defendants, by virtue of their roles as officers and/or directors of Ultimate

Software, were aware of the omitted information but failed to disclose such information, in

violation of Section 14(a).

          60.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that such communications with shareholders shall not contain “any statement which,

at the time and in the light of the circumstances under which it is made, is false or misleading with

respect to any material fact, or which omits to state any material fact necessary in order to make

the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          61.   Specifically, and as detailed above, the Proxy violates Section 14(a) and Rule 14a-


                                                 16
 Case 1:19-cv-00539-CFC Document 1 Filed 03/19/19 Page 17 of 20 PageID #: 17




9 because it omits material facts concerning: (i) management’s financial projections; (ii) the value

of Ultimate Software shares and the financial analyses performed by Goldman Sachs in support of

its fairness opinion; and (iii) the sales process.

        62.     Moreover, in the exercise of reasonable care, the Individual Defendants knew or

should have known that the Proxy is materially misleading and omits material information that is

necessary to render it not misleading. The Individual Defendants undoubtedly reviewed and relied

upon the omitted information identified above in connection with their decision to approve and

recommend the Proposed Transaction; indeed, the Proxy states that Goldman Sachs reviewed and

discussed its financial analyses with the Board during various meetings including on February 3,

2019, and further states that the Board relied upon Goldman Sachs’s financial analyses and fairness

opinion in connection with approving the Proposed Transaction. The Individual Defendants knew

or should have known that the material information identified above has been omitted from the

Proxy, rendering the sections of the Proxy identified above to be materially incomplete and

misleading.

        63.     The misrepresentations and omissions in the Proxy are material to Plaintiff and the

Class, who will be deprived of their right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff and the Class

have no adequate remedy at law. Only through the exercise of this Court’s equitable powers can

Plaintiff and the Class be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                              COUNT II

  On Behalf of Plaintiff and the Class against the Individual Defendants for Violations of
                             Section 20(a) of the Exchange Act

        64.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

                                                     17
 Case 1:19-cv-00539-CFC Document 1 Filed 03/19/19 Page 18 of 20 PageID #: 18




herein.

          65.   The Individual Defendants acted as controlling persons of Ultimate Software within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as officers and/or directors of Ultimate Software and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the incomplete and misleading statements

contained in the Proxy filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          66.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to the time the

Proxy was filed with the SEC and had the ability to prevent the issuance of the statements or cause

the statements to be corrected.

          67.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Proxy at issue contains

the unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were, thus, directly involved in the making of the Proxy.

          68.   In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

Proxy purports to describe the various issues and information that the Individual Defendants



                                                  18
 Case 1:19-cv-00539-CFC Document 1 Filed 03/19/19 Page 19 of 20 PageID #: 19




reviewed and considered. The Individual Defendants participated in drafting and/or gave their

input on the content of those descriptions.

       69.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       70.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff and the Class will be irreparably harmed.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in his favor and in favor of the Class

and against the Defendants jointly and severally, as follows:

       A.      Declaring that this action is properly maintainable as a Class Action and certifying

Plaintiff as Class Representative and his counsel as Class Counsel;

       B.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from filing a Definitive Proxy

with the SEC or otherwise disseminating a Definitive Proxy to Ultimate Software shareholders

unless and until Defendants agree to include the material information identified above in the

Definitive Proxy;

       C.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy;



                                                 19
 Case 1:19-cv-00539-CFC Document 1 Filed 03/19/19 Page 20 of 20 PageID #: 20




          D.     In the event that the transaction is consummated prior to the entry of this Court’s

final judgment, rescinding it or awarding Plaintiff and the Class rescissory damages;

          E.     Directing the Defendants to account to Plaintiff and the Class for all damages

suffered as a result of their wrongdoing;

          F.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          G.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 DATED: March 19, 2019                              RIGRODSKY & LONG, P.A.

                                               By: /s/ Brian D. Long____________
                                                   Brian D. Long (#4347)
 OF COUNSEL:                                       Gina M. Serra (#5387)
                                                   300 Delaware Avenue, Suite 1220
 ROWLEY LAW PLLC                                   Wilmington, Delaware 19801
 Shane T. Rowley                                   Telephone: (302) 295-5310
 Danielle Rowland Lindahl                          Facsimile: (302) 654-7530
 50 Main Street, Suite 1000                        Email: bdl@rl-legal.com
 White Plains, NY 10606                            Email: gms@rl-legal.com
 Telephone: (914) 400-1920
 Facsimile: (914) 301-3514                          Attorneys for Plaintiff




                                                  20
